Exhibit 10.1

 

Confidential

  1/5/2006

 

AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of this 22nd day of
December 2005, by and between Memry Corporation, having its principal place of
business at 3 Berkshire Boulevard, Bethel, CT 06801 (“Memry”), and United States
Surgical, Division of Tyco Healthcare Group LP, having its principal place of
business at 195 McDermott Road, North Haven, CT 06473, on its own behalf and on
behalf of its subsidiaries and affiliates (“Customer”).

 

Recitals:

 

A. Customer develops, manufactures and sells certain medical products on a
worldwide basis for use in critical medical procedures.

 

B. Customer desires to obtain, and Memry desires to manufacture for and make
available to Customer, products for Customer’s use in the manufacture of various
products.

 

C. Memry has been supplying Customer with products for certain of such products.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, the parties agree as follows:

 

Article I: Manufacture, Purchase and Supply of Products; Terms; Acceptance

 

1.1 Supply.

 

A. Memry shall supply the products listed and further described on Exhibit A
(the “Products”) on the terms and conditions set forth in this Agreement.

 

B. Subject to the provisions of Section 1.3 of this Agreement, during the term
of this Agreement, Customer shall be required to purchase the Products
exclusively from Memry and Customer shall be precluded from manufacturing the
Products internally.

 

1.2 Purchase Orders. Customer or its designee shall issue a purchase order to
Memry for the Products as desired. Each order placed by Customer for Products
during the term of this Agreement (“Purchase Order”) shall be subject to the
terms and conditions set forth in this Agreement, including Customer’s Standard
Terms and Conditions referred to herein. In the event of modifications from a
Purchase Order after its original submission, Memry shall use reasonable efforts
to satisfy Customer’s revised volume and/or timing requirements. If there is any
conflict between the terms of this Agreement and Customer’s Standard Terms and
Conditions, the terms of this Agreement shall control. Customer shall issue a
Purchase Order for Products 30 days prior to the beginning of each Contract Year
during the term of this Agreement, and each Purchase Order shall, consistent
with the terms of this Agreement, specify applicable prices, quantities,
delivery schedule, destination, any special specifications, trace documentation,
and other information necessary for the Purchase Order to be processed. Not less
than 30 days prior to the beginning of each quarterly period in the Contract
Year Customer may revise the quantities and delivery schedule applicable to such
quarterly period and the balance of such Contract Year. Each Purchase Order
shall be subject to Customer’s Purchase Order Standard Terms and Conditions set
forth in Exhibit C, except where terms are conflicting to those indicated in
this Agreement, at which point the Agreement terms shall prevail.

 

1.3 Exclusivity. During the term of the Agreement, Memry shall not manufacture
or supply any organ retrieval bags to any customers other than Customer.
Customer will not purchase Nitinol based components for organ retrieval bags
from any other supplier, nor shall Customer purchase finished sub-assembly
products as outlined in Exhibit A, from any supplier other than Memry unless,
during the term of this Agreement, Customer develops an organ retrieval bag
other than those listed on Exhibit A, and pursuant to section 7.9 of this
Agreement, Memry is unable to demonstrate to the satisfaction of Customer that
it can manufacture and supply such items, or the pricing, quality, or service
levels provided by Memry, are unacceptable to Customer.



--------------------------------------------------------------------------------

1.4 Volume Assumptions. The prices set forth in Exhibit A are based on estimated
annual volume of 600,000 to 750,000 units per year. Notwithstanding the
foregoing, Customer shall have no minimum volume purchase obligations or
requirements.

 

1.5 Price. The prices to be paid by Customer for the Products purchased
hereunder are set forth on Exhibit A or, for new items added as Products during
the term of this Agreement, as may be agreed upon in writing by the parties.
These prices include packaging costs and all applicable taxes and other
governmental charges, but do not include shipping costs, which Customer shall
pay.

 

1.6 Payment Terms. Memry shall submit invoices upon shipment of the applicable
Products, and Customer shall pay such invoices in full within 60 days after the
later of: (a) acceptance of the Products, or (b) receipt of the related
invoices, unless Customer disputes the invoice. Memry shall also give Customer a
2% discount for payments made within 10 days after the later of receipt of the
applicable invoice or receipt of the applicable Products. Notwithstanding the
foregoing, upon the request of any subsidiary of Customer, Memry shall directly
invoice such subsidiary for, and such subsidiary shall directly be responsible
for payment of Products ordered by such subsidiary.

 

1.7 Shipping. Memry shall ship all Products according to Customer’s shipping
instructions, FOB delivered freight prepaid, with title to the Products and risk
of loss and damage passing to Customer upon delivery of the Products to the
carrier specified by Customer. Memry shall pack all Products suitably for
shipment according to the common carrier’s requirements and in such manner as to
secure lowest transportation cost and to protect against damage during
transport. Memry shall manufacture, store and transport all Products consistent
with the applicable requirements to ensure the quality of the Products,
including without limitation all requirements relating to storage, handling,
temperature, humidity controls, etc. Customer shall pay all actual shipping
costs.

 

1.8 No Back orders. Memry shall plan production schedules and provide the
Products in accordance with the Purchase Orders, to the extent that such
Purchase Orders are consistent with the then current forecasts, without back
orders.

 

1.9 Acceptance. Customer may inspect Products at its facility. Products will be
deemed accepted by Customer unless Customer notifies Memry in writing that such
Products have been rejected within ten business days of their delivery to
Customer. Customer may return non-conforming Products to Memry for credit,
refund of purchase price or replacement at Customer’s option. Memry shall bear
all costs (including shipping) and risk of loss for such returned Products
provided that Memry has provided Customer written authorization to return such
Products, which authorization shall not be unreasonably withheld. Products shall
be deemed non-conforming if Customer determines in its reasonable inspection
that they fail to materially comply with the Product Specifications (defined
below) and timely furnish Memry with a written report specifying such
non-conformity. All Products returned to Memry for replacement shall be replaced
by Memry and shipped to Customer at Memry’s expense within ten (10) business
days of Memry’s receipt of notice from Customer concerning the non-conforming
Product(s).

 

1.10 Inventory. Memry agrees to maintain a two (2) week inventory of P/N
10000-27910 based upon shipping an average of 16,000 units per week. This
inventory will be maintained on a constant basis, as safety stock to account for
fluctuations in demand. In the event one half or greater of this inventory is
depleted at any given time, Memry will advise Customer of rebuild schedule
therefore simultaneous to current shipment schedule, such rebuild schedule not
to exceed a six month time period. Said six month schedule will also be
consistent to original build of inventory, unless Memry can reasonably complete
same in a shorter time period.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Article II. Specifications; Quality Assurance; Inspections; Manufacture Support

 

2.1 Product Specifications and Quality Assurance.

 

A. All Products supplied by Memry shall:

 

(i.) Meet all standards and specifications set forth in this Agreement,
including those set forth on Exhibit B hereto, subject to change upon 90 days
prior written notice by Customer (the “Specifications”) and all other applicable
specifications, drawings, samples and descriptions approved by Customer.
Notwithstanding the foregoing, Memry shall not be required to accept changes to
the Specifications if the resulting Product is not within Memry’s then-current
production capabilities. In the event Memry is unable to accept the
Specification changes as provided above, Memry shall provide Customer with
documentation to support its claim that such Specification changes are not
within Memry’s then-current production capabilities.

 

(i.i.) comply with all applicable laws and regulations, including without
limitation those relating to manufacturing, packaging, labeling and sale of the
Products and the Fair Labor Standards Act and all regulations and orders issued
thereunder;

 

(i.i.i.) meet ISO 9001 standards;

 

(i.i.i.i) consist only of materials, components and other items that are new and
of suitable quality for their intended purpose; and

 

(i.i.i.i.i)  be free from any defects in material or workmanship; (clauses
(i) through (iiiii) are collectively referred to herein as “QA Standards”).

 

B. Memry agrees to maintain ongoing quality assurance and testing procedures
sufficient to satisfy: (a) the QA Standards; (b) Memry’s quality assurance
policies and procedures; and (c) Customer’s standard requirements to be approved
as a vendor. If Customer determines that the Products are subject to review and
periodic audits of supplied data, Memry shall supply a certificate of compliance
setting forth information required by Customer pertaining to each lot of
Products to verify compliance with minimum levels of conformance according to
the Specifications. Memry may use any of its nitinol ingot melters and/or
vendors to supply the nitinol for the Products provided that the material meets
Memry’s then current specifications for incoming nitinol alloys and provided
that the Products manufactured from said incoming nitinol alloys meet the
Specifications. Upon Customer’s request, Memry shall perform any failure
analyses and take any necessary corrective action with respect to any defects in
any Product.

 

C. Memry shall take all actions necessary to become and remain a “certified
supplier” under Customer’s corporate quality assurance requirements.

 

D. Memry agrees to give Customer prompt written notice if it becomes aware of
any adverse facts or issues relating to the safety or efficacy of any Product
sold hereunder to Customer.

 

2.2 Documentation and Inspections. Memry agrees to provide Customer with copies
of all: (a) reasonably requested documentation in its possession relating to
Products, Specifications, compliance with QA Standards, raw material vendor,
manufacturing processes and proof of manufacturability (including packaging and
labeling); and (b) U.S. and international regulatory approvals, regulatory
inspections, and other communications with regulatory authorities related to the
Products. Upon two business days written notice, Customer and its
representatives shall have the right, during regular business hours, to enter
upon and examine the plants and other facilities where the Products are
manufactured, packaged and/or stored, and to make any further examination
reasonably necessary to properly ascertain compliance with the QA Standards and
this Agreement. In connection therewith, Customer may to the extent it deems
reasonably necessary or appropriate, observe and examine all operating methods,
quality assurance procedures and production and inventory records relevant to
the business conducted pursuant to this Agreement. Customer’s rights under this
Section 2.2 shall not extend to those portions of information, records,



--------------------------------------------------------------------------------

processes, or procedures that reveal Memry’s trade secrets or which Memry is
obligated to keep confidential by virtue of agreements with third parties.

 

2.3 Required Notification. Memry shall, at least 90 days prior to making any
substantial changes in the materials, processing, composition, Specifications,
manufacturing processes, manufacturing locations, inspection, testing, or
performance characteristics of any Product: (i) give notice to Customer
disclosing in reasonable detail the proposed change and the possible effects, if
any, on the Products; and (ii) provide a sample of the affected Product,
incorporating such proposed change for Customer’s review and approval. Memry
shall not implement any such change without Customer’s prior written approval,
which may be withheld, by Customer as it deems necessary or desirable.

 

2.4 Tracing. Memry agrees to trace and maintain records regarding the source and
lot number of each Product. Memry agrees to maintain such records for not less
than fifteen years after the termination or expiration of this Agreement.

 

Article III: Confidentiality

 

3.1 Confidential Information.

 

A. For purpose of this Agreement, “Confidential Information” means all
information disclosed by or on behalf of one party to the other party, or any of
their respective employees, officers, directors affiliates, agents,
representatives, successors or assigns (“Representatives”) regarding the party’s
or any of its agents’ or affiliates’ technology, designs, know-how, computer
programs, products, markets, business plans, and the terms and conditions and
the conditions and the nature of this Agreement, except information that: (a) is
at the time of disclosure, or thereafter becomes, a part of the public domain
without breach of this Agreement by the receiving party; (b) is lawfully in the
possession of the receiving party prior to disclosure by the disclosing party as
shown by the receiving party’s written records; (c) is lawfully disclosed to the
receiving party by a third party that did not acquire such information under an
obligation of confidentiality to the disclosing party; (d) is independently
developed by the receiving party without use of the disclosing party’s
Confidential Information as shown by written records; or (e) is required to be
disclosed in compliance with a governmental regulation, provided that the
receiving party shall notify the disclosing party in advance of any such
disclosure, if feasible. The parties agree to: (x) limit dissemination of
Confidential Information to only those Representatives having a “need to know”;
(y) advise each Representative who receives Confidential Information that such
information is confidential; and (z) require each Representative to comply with
all obligations of the respective party relating to confidentiality and
non-disclosure.

 

B. Neither party shall issue a press release or other announcement concerning
this Agreement, the transactions contemplated herein or the relationship between
the parties without the prior written approval of an authorized representative
of the other party, which approval shall not be unreasonably withheld if such
disclosure is required by law.



--------------------------------------------------------------------------------

3.2 Confidentiality Obligation. Neither party shall: (i) disclose the other
party’s Confidential Information to any person or entity other than its
Representatives on a “need to know” basis only; nor (ii) appropriate or use the
other party’s Confidential Information in its own manufacture of products or for
any other purpose. Neither party shall, by virtue of either this Agreement or
its manufacture of the Products, obtain any title to or any interest or license
in, any of the other party’s Confidential Information. Within 60 days after
termination or expiration of this Agreement, each party shall return to the
other party all Confidential Information of the other party (including all
copies thereof) that the party received from the other party, or prepared from
Confidential Information received from the other party, provided however that
each party shall have the right to retain one copy of all Confidential
Information, or prepared from Confidential Information received from the other
party, of the other party in its law department files for archival purposes.

 

3.3 Injunctive Relief. Each of the parties agree that any breach by a party
under this Article III may cause irreparable injury to the other party which may
be difficult to quantify. Therefore, the non-breaching party may seek the entry
of temporary and permanent injunctive or other equitable relief, as well as any
other remedies available at law.

 

Article IV: Representations and Warranties; Additional Covenants; Limitation of
Warranty; Limitation of Liabilities

 

4.1 Of Memry. Memry represents and warrants that the Products that are delivered
to Customer hereunder shall:

 

(a) conform to and be manufactured, packaged and stored in accordance with the
QA Standards and Memry’s quality assurance polices and procedures;

 

(b) conform in all respects with the requirements of this Agreement, including
the then-current Specifications, and the applicable Purchase Order;

 

(c) subject to Section 5.4, not infringe the patent claims or trade secrets of
any person and Memry shall indemnify and defend Customer and its affiliates
against all such infringement claims, demands, actions, losses, damages, fines,
penalties, costs and expenses (including attorneys’ fees); and

 

(d) be free and clear of all liens and encumbrances, or other defects in title.

 

The foregoing representations and warranties shall survive inspection, delivery,
and payment of the applicable Products, and shall be for the benefit of Customer
and its customers.

 

4.2 Other Representations and Warranties. Each of the parties hereby represents
and warrants to the other that; (a) it has full power and authority required to
enter into, execute and deliver this Agreement, to carry out its obligations
hereunder and to perform the transactions contemplated; (b) this Agreement has
been duly executed and delivered by, is the valid and binding obligation of and
is enforceable against such party in accordance with its terms; and (c) the
execution, delivery and performance of this Agreement by such party does not
conflict with or violate any other agreement to which it is a party or by which
it is bound, or any applicable law to which it is bound or subject.

 

4.3 Use of Name. Neither party shall, without the prior written consent of the
other party, use in advertising, publicity, or otherwise, the name, trademark,
logo, symbol, or other image of the other party including without limitation,
any of such relating to Customer or any affiliate of Customer with the exception
of SEC reporting requirements.



--------------------------------------------------------------------------------

4.4 Warranty and Liability Limitation. Other than the express warranties made in
Article IV and elsewhere in this agreement Memry makes no warranty or
representation, express or implied, by operation of law or otherwise, as to the
merchantability or fitness for a particular purpose of the goods sold hereunder.
Customer acknowledges that it alone has determined that the goods purchased
hereunder will suitably meet the requirement of their intended use.

 

It is expressly understood that any technical advice furnished by Memry with
respect to the use of its goods or services is given without charge, and
Customer assumes no obligation or liability for the advice given or results
obtained, all such advice being given and accepted at Customer’s risk.

 

Except as set forth in Sections 4.1 and 5.1 should Memry breach any express
warranties made herein Customer’s only remedy and Memry’s only obligation shall
be the replacement or repair by Memry of such non conforming goods F.O.B.
Memry’s plant, or the refund of the price paid for such defective goods, at
Memry’s option. Memry will not be liable for consequential, incidental or any
damages other than repair or replacement of defective goods or refund of the
purchase price paid for such defective goods, at Memry’s option.

 

Article V: Indemnification; Insurance

 

5.1 Indemnification by Memry. Memry shall indemnify, defend and hold harmless,
Customer and its affiliated entities (including subsidiaries), and Customer’s
and such entities’ respective officers, directors, agents, insurers, employees,
shareholders, and customers, from and against all claims, suits, liability, and
expense (including but not limited to reasonable attorneys’ fees), (each a
“Liability”), whether or not such Liability is stated as a product liability
claim, a strict liability claim or other similar claim, that is caused by or
based upon any: (a) breach by Memry of any of the representations or warranties
in Article IV, including without limitation any Liability based upon any alleged
defect in a Product resulting form Memry’s failure to meet the Specifications or
QA Standards; (b) material breach by Memry of any other provision of this
Agreement; or (c) the negligence, misconduct, or violation of any applicable
law, rule or regulation by Memry or any of its affiliates in the performance of
Memry’s obligations under this Agreement; provided, however, that Customer
shall: (i) give Memry prompt notice of any such Liabilities; (ii) give Memry all
information in its possession relating to such Liabilities; (iii) permit Memry
to defend the same through its counsel and (iv) give its authorization for and
assistance in such defense.

 

5.2 Indemnification by Customer. Customer shall indemnify, defend and hold
harmless Memry and its affiliated entities (including subsidiaries), and Memry’s
and such entities’ respective officers, directors, agents, insurers, employees,
and shareholders (“Memry Indemnities”) from and against all Liabilities relating
to any product manufactured or sold by Customer that incorporates a Product to
the extent such Liabilities are based upon allegations of personal injuries,
death, or property damages or loss proximately caused by the use of a product
manufactured or sold by Customer, whether such Liability is stated as a product
liability claim, a strict liability claim or other similar claim; provided,
however, that

 

A. Memry shall: (i) give Customer prompt notice of any such Liabilities;
(ii) give Customer the right to assume full and sole control of the defense or
settlement of the same through Customer’s counsel; (iii) give Customer all
information in its possession relating to such Liabilities; (iv) give its
authorization for and assistance in such defense; and (v) give Customer the
right to approve any settlement, which approval shall not be unreasonably
withheld; and

 

B. Customer shall not indemnify, defend or hold harmless the Memry Indemnities
for any matter which would give rise to a claim by Customer for indemnity from
Memry under Section 5.1.

 

C. Customer shall have sole and unqualified discretion to select attorneys to
defend any Liability which is the subject of Customer’s obligations hereunder,
and, notwithstanding anything contained herein to the contrary, Customer’s
Liability for attorney fees will only apply to Customer-selected attorneys.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.3 Insurance.

 

A. Memry shall purchase and maintain in full force and effect, during the term
hereof and for a period of 10 years after the termination or expiration of this
Agreement, comprehensive general liability insurance or equivalent
self-insurance (including but not limited to product liability, completed
operations, vendor’s coverage, and contractual liability, including Memry’s
indemnification obligations under Article V of this Agreement), in an amount not
less than $5 million in the aggregate and $2 million per occurrence.

 

B. Customer shall purchase and maintain in full force and effect, during the
term hereof and for a period of 10 years after the termination or expiration of
this Agreement, comprehensive general liability insurance or equivalent
self-insurance (including but not limited to product liability, completed
operations, vendor’s coverage, and contractual liability, including Customer’s
indemnification obligations under Article V of this agreement), in an amount not
less than $5 million in the aggregate and $2 million per occurrence.

 

C. Upon Memry’s or Customer’s written request, the other party shall provide a
certificate of insurance evidencing the coverage required under this Section 5.3
which provides that the insurer(s) will endeavor to give the requesting party at
least 30 days written notice prior to any non-renewal, cancellation or reduction
of such coverage.

 

5.4 Patent Infringement. Customer will defend and indemnify Memry and its
directors, officers, and employees, in any claim or action brought against
Memry, alleging that a Product infringes a United States patent, copyright, or
trade secret right because it contains the component purchased by Memry from the
bag subsupplier specified by Customer. Memry must promptly notify Customer of
the claim or action, give reasonable assistance to Customer, and permit Customer
the exclusive control of the defense. Memry must not take any action that
impairs Customer’s defense. Customer will pay all damages and costs finally
awarded against Memry in any suit based on the infringement claim, but Customer
will have no liability for settlements or costs incurred without its consent.

 

Article VI: Term and Termination

 

6.1 Term. Subject to Section 6.2, the initial term of this Agreement shall
commence on the date hereof and end as September 30, 2008. As used in this
Agreement, the term “Contract Year” shall mean each of the 12-month periods
beginning on October 1 during the term of this Agreement; provided, however,
that the initial “Contract Year” shall mean the period commencing on the date of
this Agreement and ending on September 30, 2006. The parties shall begin
discussions on or about October 1, 2007 regarding whether to extend the term of
this Agreement beyond the initial term, and any such extension beyond the
initial term shall be in writing and signed by both parties.

 

6.2 Early Termination.

 

A. Notwithstanding Section 6.1 hereof, either party shall have the right to
terminate this Agreement without liability therefore, after written notice to
the other if the other party: (i) breaches any of its obligations under this
Agreement and fails to cure such breach within 60 days of receiving written
notice from the non-breaching party; or (ii) becomes the subject of voluntary or
involuntary bankruptcy, reorganization, receivership, or insolvency proceedings
that are not dismissed within 60 days after commencement thereof.

 

B.

Notwithstanding Section 6.1 hereof, Customer shall also have the right to
terminate this Agreement and its obligations hereunder (other than its
obligations with respect to the Products scheduled to be released in the 90 days
after issuance of such notice to termination) upon 90 days’ prior written



--------------------------------------------------------------------------------

 

notice to Memry, if Customer deems necessary, if Customer’s related product
launches are delayed or canceled as a result of regulatory delays or other
regulatory or clinical issues.

 

C. Notwithstanding Section 6.1 hereof, Memry shall also have the right to
terminate this Agreement after 45 days written notice to Customer of Customer’s
failure to pay any undisputed invoice from Memry and Customer fails to cure such
default within such 45 day period.

 

D. In the event that Customer terminates this Agreement and its obligations
hereunder pursuant to Section 6.2 B, Customer shall nevertheless be obligated to
immediately purchase from Memry the inventory described in Section 1.10 above at
then current prices.

 

E. Customer may terminate this Agreement, with a 1 year written notice,
subsequent to year one of initial term, if product other than the Products
listed in Exhibit A, is introduced by Customer during the term of this Agreement
as substitute or replacement for Products listed in Exhibit A. Under these
circumstances no penalty or other obligation shall be the responsibility of the
Customer, provided that Section 7.9 is satisfied.

 

6.3 Force Majeure. Neither party shall be in default in the performance of its
obligations under this Agreement if such performance is prevented or delayed
because of war or similar unrest, labor dispute or strike, transportation
difficulties, unavailability of necessary raw materials, an act or omission of
Memry’s bag subsupplier for which Memry was not at fault, epidemic, fire,
natural disaster, any law, rule or regulation of any government or other
authority, acts of God, or other similar cause, that is beyond the control of or
could not have reasonably been prevented by the party whose performance is
affected; provided, however, that if such delay continues for 90 days or more,
then Customer may upon written notice immediately cancel all or any portion of
unfilled Purchase Orders and terminate this Agreement, except in the instance of
an act or omission of Memry’s bag subsupplier for which Memry was not at fault,
in which case a viable bag alternative that is qualified by Customer, and meets
Customer’s specifications, pricing, quality, and service levels, will be sourced
for supply continuation, and in that case this Agreement will remain in full
force and effect, in accordance with the terms hereof.

 

Article VII: Miscellaneous

 

7.1 Independent Contractors. The parties hereto are independent contractors and
nothing contained in this Agreement shall be deemed to create the relationship
of employment, partnership, joint venture or any association or relationship
between the parties other than that of supplier and buyer.

 

7.2 Entire Agreement; Amendments. The terms of this Agreement shall constitute
the entire agreement between the parties as to each and all manufacturing and
sales of Products. No additional or different terms set forth in correspondence
concerning such manufacturing and sales, including Purchase Orders, shall be of
any force or effect. All exhibits attached to this Agreement, and the
Specifications and other documentation referenced herein, are hereby
incorporated by reference in this Agreement and made a part hereof. This
Agreement may be amended only by a writing signed by both parties. This
Agreement is intended to be for the benefit of Customer and its subsidiaries and
affiliates.

 

7.3 Governing Law: Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the state of Connecticut
(without reference to principles of conflicts of laws). If any provision of this
Agreement is determined to be unenforceable or prohibited by applicable law,
such



--------------------------------------------------------------------------------

provision shall be ineffective only to the extent of such unenforceability or
prohibition, without invalidating the remaining provision of this Agreement, as
long as the general intent of the Agreement remains capable of being effected.

 

7.4 Waiver; Remedies. The waiver of a breach of provision of this Agreement
shall not be deemed a waiver of any other breach of the same or different
provision of this Agreement. Termination of this Agreement, or the exercise of
any remedy herein, shall not be deemed to be an exclusive remedy, and shall be
in addition to any other remedies available at law or in equity. The parties
acknowledge and agree that time is of the essence with respect to all matters
under this Agreement.

 

7.5 Assignment; Subcontracting. Neither party shall assign this Agreement,
whether voluntarily or involuntary, without the prior written consent of the
other, except that Customer may assign this Agreement to one of its subsidiaries
or affiliates or to the purchaser of all or substantially all of its assets.
This Agreement shall be binding on the permitted successors and assigns, and
shall inure to the benefit of the permitted successor and assigns of the party
hereto. Memry may subcontract its obligations, subject to the following:

 

(a) Memry shall not subcontract the tube drawing of the Products; and

 

(b) Memry shall continue to be accountable, responsible, and liable, for all
work performed by subcontractors, and Memry shall ensure that all Products and
services provided under this Agreement meet QA Standards; and

 

(c) Memry receives Customer’s prior written consent, which shall not be
unreasonably withheld.

 

7.6 Notices. All notices, consents or approvals required or permitted hereby
shall be deemed given only upon:

 

(a) transmission by telecopier, acknowledged by the recipient at the fax number
indicated below;

 

(b) enclosure thereof in an adequately post-paid envelope, sent certified mail –
return receipt; or

 

(c) sent via a nationally-recognized express delivery service that guarantees
express delivery; and addressed to the party to be given notification at the
address/facsimile number given below or such change of address/facsimile number
as may be hereafter supplied in writing.

 

If to Memry:    If to Customer: Memry Corporation    United States Surgical 3
Berkshire Boulevard    Division of Tyco Healthcare Group LP Bethel, CT 06801   
195 McDermott Road Attn: Director of Marketing    North Haven, CT 06473 Fax:
(203) 798-6606    Attn: Vice President - Manufacturing      Fax: (203) 492-8369
With a copies to:     

Memry Corporation

3 Berkshire Boulevard

Bethel, CT 06801 - USA

Attn: Chief Executive Officer

Fax: (203) 748-6207

     Finn Dixon & Herling LLP     

One Landmark Square

Suite 1400

    

Stamford, CT 06901

Attn: David I. Albin, Esq.

Fax: (203) 348-5777

    



--------------------------------------------------------------------------------

7.7 Survival. In any event, all obligations which are by their nature
continuing, including without limitation the obligations contained in Sections
2.4, 6.1, and 6.3 and Article III, Article IV and V shall survive the expiration
and/or termination of this Agreement.

 

7.8 Compliance with Law. During the term of this Agreement, each of the parties
agrees to comply with all applicable laws, rules and regulations relating to the
performance of the services contemplated by this Agreement and the performance
of each party’s obligations hereunder.

 

7.9 Preferred Supplier.

 

(a) During the term of this Agreement, Memry shall be considered a “preferred
supplier” (as defined by Customer) of Customer for any and all development and
further production agreements relating to successor products to the Products,
including (but not limited to) those designs utilizing nitinol components.

 

(b) During the term of this Agreement, Customer recognizes Memry as a preferred
supplier. As a preferred supplier, Customer will include Memry in all
development activities for organ retrieval bag assemblies that may or may not
involve nitinol. These activities may include ESI (Early Supplier Involvement)
meetings and RFQ’s (Requests for Quote). If Memry demonstrates to the
satisfaction of Customer that it can manufacture and supply such items, and the
pricing, quality, and service levels provided by Memry are acceptable to
Customer, then Memry and Customer will use reasonable efforts to enter into an
agreement providing for the supply of such items based on mutually acceptable
terms and conditions.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date set forth above.

 

MEMRY Corporation

     

UNITED STATES SURGICAL

DIVISION OF TYCO HEALTHCARE GROUP LP

By   /s/    ROBERT BELCHER               By   /s/    DAVID J. SHUMSKI        

Print Name:

  Robert Belcher      

Print Name:

  David J. Shumski

Title

  CFO & SVP      

Title

  Director Strategic Procurement

Date 1/9/2006

     

Date 1/16/06



--------------------------------------------------------------------------------

EXHIBIT A

 

PRICING FOR PRODUCTS

 

Product: USS P/N: 10000-27910

Year 1: $*** per unit

Year 2: $*** per unit

Year 3: $*** per unit

 

INVOICE PRICING: Customer shall be invoiced throughout the Contract Year at the
applicable price for the amount of Product shipped pursuant to each Purchase
Order.

 

Rebate:

 

A rebate of 1% of price paid per unit will be applied to all orders placed in Q1
of the following contract year for all quantities above the volumes listed below
in the prior contract year. Orders must have delivery dates scheduled within the
contract year to be eligible for the rebate program.

 

Year 1: 775,000 units

Year 2: 800,000 units

Year 3: 825,000 units

--------------------------------------------------------------------------------

*** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.



--------------------------------------------------------------------------------

EXHIBIT B

 

SPECIFICATIONS FOR PRODUCTS

 

(Intentionally Omitted)



--------------------------------------------------------------------------------

EXHIBIT C

 

CUSTOMER’S PURCHASE ORDER STANDARD TERMS AND CONDITIONS

 

*    *    *    *    *    *    *    *    *     U.S.S. LIMIT OF LIABILITY    
*    *    *    *    *    *    *    *    *    *     *

 

U.S.S. LIMITS LIABILITY ON COMPONENTS AND ASSEMBLIES AT OUR SUPPLIERS TO FOUR
(4) WEEKS OF FINISHED COMPONENTS/ASSEMBLIES AND AN ADDITIONAL NINE (9) WEEKS RAW
MATERIAL ON ALL ITEMS WITH MORE THAN ONE SCHEDULED DELIVERY ON THE P.O. THIS
LIABILITY LIMIT SHALL BE BASED UPON THE DELIVERY DATE ON THE P.O. OR OPEN ORDER
REPORT, WHICH EVER IS MOST RECENT. THE NEW DELIVERY DATES LISTED ON THE OPEN
ORDER REPORT THAT FALL WITHIN FOUR (4) CALENDAR WEEKS ARE FIRM PLANNED
REQUIREMENTS (FPR). THE FOLLOWING NINE (9) CALENDAR WEEKS OF REQUIREMENTS ARE
ESTIMATED PLANNED REQUIREMENTS (EPR). THE BALANCE OF THE SCHEDULE ARE FORECASTED
REQUIREMENTS FOR PLANNING PURPOSES ONLY.

 

THIS PURCHASE ORDER INCLUDES ALL THE TERMS AND CONDITIONS ON THE FACE HEREOF.
ACKNOWLEDGEMENT MUST BE RETURNED WITHIN FIVE DAYS OF RECEIPT WITH CONFIRMED
DELIVERY DATE(S) TO THE PLANNER/BUYER.

 

UNITED STATES SURGICAL, A DIVISION OF TYCO HEALTHCARE GROUP LP

 

TERMS AND CONDITIONS OF PURCHASE

 

General Provisions

 

1. Definitions

 

The term “Buyer” in this document is United States Surgical (USS), a division of
Tyco Healthcare Group LP, and the term “Seller” is the organization(s) or
individual(s) to whom this Purchase Order is addressed as such name(s) appears
on the top of this Purchase Order.

 

2. Acceptance

 

By accepting this Purchase Order, either by acknowledgment or performing
hereunder, Seller agrees: (a) that the terms and conditions set forth on the
face hereof, and all documents expressly included by reference herein constitute
the entire agreement between the parties regarding the subject matter hereof,
and (b) to comply fully with the terms and conditions of purchase set forth on
the face of this document. Acceptance of this Purchase Order is expressly
limited to the terms and conditions of this Order and none of Seller’s terms



--------------------------------------------------------------------------------

and conditions shall apply in acknowledging this Order, or in the acceptance of
this Order, unless expressly agreed in writing by Buyer’s authorized
representative. Neither reference to Seller’s bids or proposals, nor acceptance
by Buyer of the goods, services or work delivered under this Purchase Order
shall constitute agreement to Seller’s terms or conditions or otherwise modify
the terms or conditions hereof. Stenographic and clerical errors and omissions
are subject to correction by Buyer at any time.

 

An acknowledgment is requested to be returned upon receipt of order.

 

3. Modification

 

Changes, modifications, waivers, additions or amendments to the terms and
conditions of this Order shall be binding on Buyer only if such changes,
modifications, waivers, additions or amendments are in writing and signed by a
duly authorized representative of Buyer. A “verbal” Purchase Order number given
by Buyer must be confirmed by receipt by Seller of a hard copy Purchase Order
within five (5) business days or further work against such “verbal” Purchase
Order number must terminate.

 

4. Advertising or Release of Information

 

Neither party hereto shall, without the prior written consent of the other party
(which shall not be unreasonably withheld), publicly announce or otherwise
disclose to third parties, by advertising, publicity or other oral or written
communication, the existence or terms of this Purchase Order or the purchases
referred to herein. This provision will survive the expiration, termination, or
cancellation of this Purchase Order.

 

5. Applicable Law

 

The validity interpretation and performance of these terms and conditions and
any purchase made hereunder shall be governed by the laws of the State of
Connecticut in force at the date of this Order. Where not modified by the terms
herein, the provisions of such State’s enactment of Article 2 of the Uniform
Commercial Code shall apply to this transaction. No rights, remedies and
warranties available to Buyer or Seller under this contract or by operation of
law are waived or modified unless expressly waived or modified by Buyer or
Seller in writing. Any failure of the Buyer or Seller to enforce at any time, or
for any period of time, any of the provisions of this Purchase Order, shall not
constitute waiver of such provisions of Buyer’s or Seller’s right to enforce
each and every provision.



--------------------------------------------------------------------------------

6. Compliance With Law

 

In filing this Order, Seller certifies, warrants and represents that it has
complied with all applicable Federal, State and local laws, rules, regulations
and/or ordinances in the manufacture, sale or other performance with respect to
the goods or services that are the subject of this Purchase Order. Such laws and
rules include, but are not limited to, the Fair Labor Standards Act, Civil
Rights Act of 1964, Title VII, Executive Order 11246, as amended, Executive
Order 11701, as amended and the provisions of 38 USC 2012, the Vietnam Era
Veterans Readjustment Assistance Act of 1974, as amended, Executive Order 11758,
as amended and the provisions of Section 503 of the Rehabilitation Act of 1973,
the Federal Occupational Safety and Health Act and Executive Order 11625, as
amended. Further, Seller certifies, represents and warrants that Seller does not
maintain segregated facilities for it’s employees at any of it’s establishments
and that it will forward notice to obtain identical certifications from its
subcontractors and will otherwise comply with the May 21, 1968 Order of
Elimination of Segregated Facilities by the Secretary of Labor (33 Fed. Reg.
2804, May 28, 1968). Seller further certifies, represents, warrants that (i) No
Federal appropriated funds have been paid or will be paid, by or on behalf of
the Seller, to any person for influencing or attempting to influence an officer
or employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with the awarding
of any Federal contract, the making of any Federal grant, the making of any
Federal loan, the entering into of any cooperative agreement, or the extension,
continuation, renewal, amendment, or modification of any Federal contract,
grant, loan or cooperative agreement; (ii) if any funds other than Federal
appropriated funds have been paid or will be paid to any person for influencing
or attempting to influence an officer or employee of any agency, Member of
Congress, an officer or employee of Congress, or an employee of a Member of
Congress in connection with this Federal contract, grant, loan or cooperative
agreement, the Seller shall complete and submit Standard Form LLL “Disclosure
Form to Report Lobbying” in accordance with its instructions; and (iii) The
undersigned shall require that the language of this certification be included in
the award documents for all subawards at all tiers (including subcontracts,
subgrants, and contracts under grants, loans, and cooperative agreements) and
that all sub recipients shall certify and disclose accordingly.

 

7. Confidential Information

 

Seller shall not disclose to any person outside of it’s employ, or use for any
purpose other than to fulfill it’s obligations under this Purchase Order, any
information received from Buyer pursuant to this Purchase Order, which has been
disclosed to Seller by Buyer, except such information which is otherwise
publicly available or is publicly disclosed by Buyer subsequent to Seller’s
receipt of such information or is rightfully received by



--------------------------------------------------------------------------------

Seller from a third party. Seller will maintain in confidence such information
at least to the same extent as with Seller’s proprietary information. Upon
termination or fulfillment of the Purchase Order, Seller shall return to Buyer
all drawings, blueprints, descriptions or other material received from Buyer and
all materials containing said confidential information. Seller shall not
disclose to Buyer any information which Seller deems to be confidential, and it
is understood that any information received by Buyer, including all manuals,
drawings and documents, will not be of a confidential nature and there shall be
no restrictions on the use of such information by Buyer. Seller agrees that any
legend or other notice on any information supplied by Seller, which is
inconsistent with the provisions of this Paragraph 7 does not create any
obligation on the part of Buyer.

 

8. Indemnity

 

In the event Seller, its officers, employees, and agents, a subcontractor, or
any of them enter premises owned, leased, occupied by or under the control of
Buyer in the performance of or in connection with this Purchase Order, Seller
agrees to indemnify and hold Buyer, its officers, agents and employees harmless
from any loss, cost, damage or bodily injury (including death) of whatsoever
kind of nature, arising out of such entry and to the extent occasioned in whole
or in part by any action or omission of Seller, its employees, officers and
agents or any of them. Seller will maintain workmen’s compensation insurance
covering it’s officers, employees or agents while on such premises of Buyer and
general comprehensive liability, property damage and automobile liability
insurance, including contractual endorsements and products hazards coverage, in
reasonable amounts covering the obligations set forth in this Purchase Order but
not less than $2,000,000 and, upon request, it will provide Buyer with a
Certificate of Insurance indicating the amount of such insurance. Workmen’s
Compensation Insurance shall include a waiver of subrogation in favor of United
States Surgical, a division of Tyco Healthcare Group. Contractors or
subcontractors providing construction or installation shall include “completed
operations” endorsements to their liability insurance.

 

9. Product Specifications

 

Specifications, drawings, notes, instructions, engineering information or
technical data furnished by either Buyer or Seller to the other, or referred to
in this Purchase Order shall be incorporated into this Purchase Order by their
reference. Seller shall be fully and solely responsible for obtaining data
adequate to design, manufacture, fabricate, construct, and deliver the items in
compliance with all requirements of the order. The finished items delivered to
Buyer under this Purchase Order will be supplied according to Buyer’s
instructions regarding the above information and in accordance with the FDA
Quality System Regulation (21CFR Part



--------------------------------------------------------------------------------

820) and all applicable international standards. No changes are to be made to
the specifications or the items manufactured from those specifications without
written approval from Buyer. Seller shall obtain from Buyer written approval of
all specification deviations. This shall include deviations for all items
produced from Buyer tooling which are not in compliance with Buyer drawings or
specifications. Buyer shall retain title to all such documents which it provides
or causes to be given to Seller. Seller shall not use any of such documents or
the information contained therein for any purpose other than in performance of
this Purchase Order. Seller shall not disclose such documents or information to
any party other than Buyer or party duly authorized by the Buyer. Upon Buyer’s
request, Seller shall promptly return to Buyer all such documents and copies.

 

10. Packaging, Shipping and Delivery

 

All packaging and shipping memoranda must bear this ORDER NUMBER. Packaging,
etc., must be PLAINLY MARKED and accompanied by a shipping memorandum
specifying: A. Goods and Quantities in each container. B. Material Number and
Revision Level. C. Certificate of Compliance (as required) which will accurately
reflect materials, methods of construction and other manufacturing aspects as
may be so specified on the Certificate. Packages must show gross, tare and net
weights and/or quantity. The Seller, or carrier it uses to transport the items
on this order, whichever is applicable, shall maintain a satisfactory safety
rating from the U.S. Department of Transportation. The Seller or carrier shall
provide Buyer with written proof of such rating on request, if the carrier is a
motor carrier. Seller shall deliver the item(s) specified on this order to the
Buyer on the date(s) specified on this Purchase Order. If Seller fails to make
delivery of any part of quantity of items on the date(s) indicated, Buyer may
terminate this Purchase Order and pursue other remedies. Shipments to Buyer’s
offshore facilities of production parts and raw material will be F.O.B. Seller’s
facility. Shipments to Buyer’s facility in the U.S. will be F.O.B. destination.
Seller shall not be liable for any non-delivery or delay in delivery of any
goods covered by this Purchase Order, insofar as such non-delivery or delay is
due to one or more of the following causes: acts of God, fires, strike, lock
out, epidemics, floods, accidents, war, blockades, embargoes, new governmental
regulations or requirements, restraining orders or decrees of any court or judge
or causes clearly beyond the control of Seller; provided that the Seller has
promptly notified Buyer of any delay or any anticipated delay in delivery, and
uses it’s best efforts to effect such delivery as soon as possible.



--------------------------------------------------------------------------------

11. Patents and Copyrights

 

Seller agrees to indemnify, defend and save Buyer, its subsidiaries, affiliates,
and respective officers, agents, employees, and vendees from any and all
proceedings, suits, loss, expense damage, liability, claims or demands either at
law or in equity, including attorneys fees for actual or alleged infringement of
any U.S. or foreign patent (including utility models), design, trademark or
copyright arising from the purchase, use or sale of materials or articles
required by the Purchase Order, except where such infringement or alleged
infringement arises by reason of designs for such materials or articles
originally furnished to Seller by Buyer. Buyer will give Seller reasonable
notice of any patent, trademark, or copyright claim of infringement.

 

12. Changes

 

Buyer may change from time to time any of the drawings, specifications or
instructions for work covered by this Purchase Order and Seller shall comply
with such change notices. If such changes result in a decrease or increase in
Seller’s cost or in the time for performance, an equitable adjustment in the
price and time for performance may be made by the parties in writing. In such an
event Seller must notify Buyer, in writing, of the request for such adjustments
within five (5) working days after receipt by Seller of the change notice or
such claim shall be null and void. Only duly authorized representatives of Buyer
may issue, change or amend any Buyer Purchase Order. Seller work performed
without a written Purchase Order signed by a duly authorized representative of
Buyer or a “verbal” purchase order number issued and confirmed in accordance
with Paragraph 3 above, will not be recognized as or constitute Buyer’s
responsibility of liability.

 

13. Assignments And Subcontracts

 

Performance obligations shall not be assigned or transferred by Seller without
prior written approval by Buyer, and any attempted assignment or transfer
without such consent shall be void. Any such work subcontracted will be
controlled by the Seller in accordance with the requirements of this Purchase
Order. Purchase of parts and materials normally purchased by Seller or required
by this Purchase Order shall not be construed as subcontracts or delegations.
The Seller will obtain and maintain on file a confidentiality agreement
satisfactory to Buyer signed by each design, tooling and production
sub-contractor of the Seller where such work is identifiable to a Buyer Purchase
Order. Such agreement will contain the same undertakings by the sub-contractor
as are set forth in Paragraph 7 hereof. A list of all design, tooling and
production subcontractors performing work for the Seller against Buyer’s
Purchase Orders will be submitted to Buyer monthly.



--------------------------------------------------------------------------------

14. Acceptance And Warranty

 

Final acceptance of articles or material by Buyer will not occur until after
arrival of the same at the Buyer’s facility from which this Purchase Order
originates, unless otherwise specified herein. Seller warrants that all
articles, materials and work supplied or performed by Seller under this Purchase
Order conform to the requirements, specifications, drawings, samples or other
descriptions furnished or adopted by Buyer and that they are merchantable,
suitable for the use intended, of good material and workmanship and free from
all defects in workmanship, manufacture, material or design. All warranties
shall run to Buyer and its customers, and shall not be deemed to exclude other
rights and remedies of Buyer under law, equity or this Purchase Order. All
articles and material are subject to Buyer’s inspection and acceptance without
time restrictions. If specifications, warranties or other requirements under
this Purchase Order are not met, the non-conforming articles or material may be
returned at the Seller’s expense for a full refund, and in the case of
non-conforming services, at Buyer’s option and without limiting Buyer’s other
rights and remedies under law, equity or this Purchase Order, shall be
re-performed at Seller’s expense. Payment shall not constitute an acceptance of
non-conforming articles, material or services nor impair Buyer’s right to
inspect the same or any of Buyer’s rights and remedies.

 

15. Sales And Use Tax Exemption

 

It is hereby certified that the above described articles and material is exempt
from the sales, and use tax, unless otherwise noted, for the reason that such
property is purchased for resale or will become an ingredient or component part
of, or be incorporated into, or used or consumed in a manufactured product
produced for ultimate sale at retail. In those municipalities where the
foregoing does not apply, such charges are to be incorporated into the unit
component price appearing on the face of this Purchase Order.

 

16. Termination

 

In addition to any other rights Buyer might have to terminate this Purchase
Order, Buyer may terminate this Purchase Order and the work to be performed
hereunder, in whole or in part, at any time without cause by written notice to
Seller. Such notice shall state the extent and effective date of such
termination and, upon the receipt of such notice, Seller will comply with the
directions pertaining to work stoppage, hereunder and the placement of further
orders or subcontracts hereunder. Within five (5) business days of receiving
such notice, Seller shall provide to Buyer a written, detailed and itemized
report of all materials, labor and other costs, if any, incurred by Seller for
purposes of completing work which has been stopped in accordance with Buyer’s
termination notice. The parties shall thereupon employ commercially reasonable
efforts to agree by negotiation, within two (2) months of such termination, the
amount of compensation, if any, to be paid to



--------------------------------------------------------------------------------

Seller with respect for such termination. Termination under this Paragraph 16
shall not be deemed a breach of contract. The provisions of this paragraph shall
not limit or affect the right of Buyer to terminate this Purchase Order for
cause and shall not apply to any such termination. Seller shall mitigate any
claim for compensation to the maximum extent possible. In no event shall any
claim be payable by Buyer insofar as this Purchase Order relates to Seller’s
standard commercial products. Without limiting the foregoing, no claim shall
exceed or be payable by Buyer in excess of the fair market value or, if less,
Seller’s actual and administrative cost plus it’s standard profit for work and
raw materials that (i) are in process by Seller or in it’s inventory or
contracted for by it, specifically for this Purchase Order, as of the date of
Seller’s receipt of Buyer’s termination notice, and (ii) cannot be directed by
Seller for other uses or, if raw materials, cancelled or returned. Should Buyer
so desire, payment of compensation in connection with a termination of this
Purchase Order will be subject to Buyer’s prior audit of Seller’s relevant books
and records.

 

17. Attachments And Precedence

 

Any attachments referenced on this Purchase Order shall be deemed for all
purposes to be an integrated part of this Purchase Order. In the event of
irreconcilable conflict between such referenced attachments and the terms stated
herein, the terms of such attachments shall control.

 

18. Overshipments

 

Seller is instructed to ship only the quantity(ies) specified in this Purchase
Order. However, any small (less than 5%) deviation caused by conditions of
loading, shipping, packing, or allowances in manufacturing processes may be
accepted by Buyer. Buyer reserves the right to return any overshipment in excess
of the allowance at the Sellers expense.

 

19. Inspection of Records and Facilities

 

All articles, materials and workmanship, as well as facilities where they are
produced, will be subject to inspection and tests by Buyer, the FDA, or Buyer’s
ISO Notified Body during manufacture and at all times and places to the extent
practicable. Seller shall provide and shall require all of Seller’s
subcontractors to provide full opportunity for such inspections in a manner
acceptable to the inspectors. If an inspection or test is made on Seller’s
premises, Seller shall provide all reasonable facilities and assistance for the
safety and convenience of the inspectors in the performance of their duties. In
the event this Purchase Order is in excess of $2,500, the duly authorized
representatives of the Buyer and the government of the United States shall,



--------------------------------------------------------------------------------

until three years after final payment under this Purchase Order or until such
further time as may be designated in the applicable government regulations, have
access to and the right to examine any pertinent books, papers, documents and
records of Seller involving manufacturing and quality assurance transactions
related to this Purchase Order other than financial records. The Seller agrees
to retain in proper order for efficient retrieval, all such records for a period
of five (5) years. Seller agrees to include in each subcontract Seller might
make hereunder appropriate provisions to the same effect.

 

20. Extra Charges

 

No charges of any kind, including charges for boxing or cartage, freight or
special handling, will be allowed unless specifically agreed to by Buyer in
writing. Pricing by weight, where applicable, covers net weight of material,
unless otherwise agreed.

 

21. Notice Of Labor Disputes Or Plant Shutdown

 

Whenever any actual or potential labor dispute delays or threatens to delay the
timely performance of this Purchase Order, Seller shall immediately give notice
thereof to Buyer. Any plant shutdowns for vacation or other reasons planned by
the Seller requires at least three (3) months prior written notification to
Buyer.

 

22. Price

 

The price for the items on this Purchase Order shall be that which is stated on
this order, unless that price exceeds the lowest price at which the Seller is
offering or selling the same or similar items to it’s other customers as of the
date of delivery to Buyer. In this case, the lower price shall be the price for
items on this Purchase Order. If prior to delivery of all articles, materials or
services to be delivered or performed by Seller under this Purchase Order, Buyer
is able to purchase from another seller a portion or all of the same or similar
articles, materials or services of like quality at a price which is less than
the price applicable thereto pursuant to this Purchase Order, Buyer may so
notify Seller. In such event, should Seller fail to promptly agree to an
amendment of this Purchase Order to meet the lower price, Buyer may, at it’s
option, purchase the applicable articles, material or services from the other
source at the lower price, and, thereupon, Buyer shall be relieved of it’s
obligation to purchase and any liability for termination of this Purchase Order
as to, and Seller shall be relieved of it’s obligation to manufacture or
perform, the articles, material or services so purchased from the other source.



--------------------------------------------------------------------------------

23. Payments and Invoices

 

The specific terms of payment for all items are stated in this Purchase Order.
Unless otherwise specified, there or in a separate written instrument signed by
the Buyer, no invoice shall be issued before shipment or performance of the
items covered thereby. No payment shall be made before receipt of items and of a
proper invoice for such items. Buyer may withhold any payment otherwise due
under this Purchase Order to such extent as necessary to protect Buyer from loss
which it incurred or may incur as a result of: (a) any actual or reasonably
anticipated financial difficulty of Seller which might prevent complete
performance of this Purchase Order by the Seller; or (b) a breach by the Seller
of any provision of this Purchase Order.